Citation Nr: 0818983	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary 
asbestosis, to include as due to asbestos exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

When this case was initially before the Board in March 2005, 
it was remanded for further development.

In July 2004 the veteran testified at a hearing conducted 
before a former Veterans Law Judge.  The veteran was given an 
opportunity to have another hearing, but declined this 
opportunity in May 2008.  

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, pulmonary 
asbestosis is related to active service.

2.  Hypertension was not present during service or manifest 
to a compensable degree within one year after discharge from 
service, and any current hypertension is not attributable to 
any event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Pulmonary asbestosis was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. § 1110.  If a chronic disorder such as hypertension 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Asbestosis

The veteran argues that his pulmonary asbestosis is related 
to service, and in particular, to exposure to asbestos while 
serving in the Navy.  He participated in the construction 
and/or renovation of the U.S.S. Kenneth M. Willett (DE-354).  
In this capacity, he reportedly removed asbestos-covered 
steam pipes, valves and lagging.

Service personnel records (SPRs) show that the veteran served 
in the United States Navy and was stationed on the U.S.S. 
Kenneth M. Willett (DE-354) as a fireman, first class.  
Service treatment records (STRs) are negative for any in-
service respiratory abnormalities.  

The Board notes that he worked as an electrician prior to 
entering service.  A marriage certificate dated September 
1947 indicates that his was "mill operative," while a July 
1972 birth certificate for his lists his occupation as 
"electrician."

It is noted that the veteran underwent bilateral inguinal 
hernia repair surgery in June 1983 at a private medical 
facility.  A pre-operative physical examination was normal 
and no respiratory abnormalities were noted.  A chest x-ray 
was interpreted to show a vague two and one-half centimeter 
nodular lesion in the left mid lung.  

Following the hernia repair surgery, the veteran sought 
additional care for the lung lesion in July 1983.  A chest x-
ray was interpreted to show two small nodular densities in 
the posterior wall of the chest.  No definite masses in the 
lungs or tracheobronchial abnormalities were noted, but the 
radiologist opined that the nodular densities were "probably 
pleural plaques."  

In April 1988, the veteran was given pulmonary function tests 
(PFTs) that disclosed mildly decreased vital capacity with no 
significant airflow obstruction evident on the test.  The 
examiner noted that the veteran's decreased maximal voluntary 
ventilation (MVV) was caused in part by "extra-pulmonary 
factors."  The decreased value for total lung capacity (TLC) 
indicated mild restrictive lung disease.  

The veteran sought private care in November 2001 for 
evaluation of chronic obstructive pulmonary disease (COPD) 
and dyspnea.  He stated that he was told that he had 
obstructive lung disease approximately 12 years ago.  The 
veteran reported exertional dyspnea, but stated that he was 
still fairly active and able to do work around the house.  He 
provided a social history in which he acknowledged smoking 
two packs of tobacco per day since age 15.  The veteran 
provided an occupational history in which he admitted to 
being a lifelong electrician.  He also worked in the 
shipyards in the early 1940s and reported working with or 
around asbestos products throughout his career.

Upon physical examination, the examiner noted that the 
veteran's lungs revealed diminished breath sounds bilaterally 
with a slightly prolonged expiratory phase.  The examiner 
also noted the presence of inspiratory dry rales at both lung 
bases.  A chest x-ray was interpreted to show irregular 
opacities in the mid to lower lung fields bilaterally as well 
as a two and one-half centimeter irregular density in the 
left mid lung field.  PFTs showed a mild reduction in the 
veteran's vital capacity with moderate airflow obstruction.  

The impression was COPD and pulmonary asbestosis, among other 
conditions.  The examiner prescribed Albuterol and requested 
that the veteran return in two weeks for a follow-up 
appointment.  The veteran returned two weeks later for a 
follow-up appointment.  PFTs administered at that time were 
interpreted to show a mild obstructive lung defect.

The veteran was afforded a VA examination in conjunction with 
the current claim in December 2002.  The veteran reported 
cleaning and handling insulating pipes and exposure to 
asbestos for a two-week period in service.  The veteran also 
stated that he "lived on a ship" for two years where 
asbestos was present everywhere.  The veteran indicated that 
he was diagnosed as having lung disease approximately 12 
years ago, and that he used inhalers with mild improvement.  
The veteran provided a social history in which he admitted to 
intermittently smoking one to two packs of cigarettes all of 
his life.

A chest x-ray revealed small bilateral calcified pleural 
plaques in both mid lung fields.  No evidence of soft tissue 
mass or active disease was noted.  PFTs showed mild 
restrictive disease.  The impression was history of asbestos 
exposure; mild to moderate restrictive disease as detected on 
PFT; and bilateral pulmonary plaques consistent with 
pulmonary asbestosis as detected on x-ray.

The veteran testified at a July 2004 Board hearing that he 
was exposed to asbestos in service in October 1944 for a 
period of two weeks while working in a shipyard.  He stated 
that he wore no mask or protective suit while working on the 
ship.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2006.  The examination showed that his 
lungs on auscultation had slightly reduced breath sounds 
bilaterally as well as a few scattered rhonchi.  A chest x-
ray revealed bilateral pleural plaques and COPD, while PFTs 
showed reduced forced vital capacity (FVC) and forced 
expiratory volume in the first second (FEV-1).  The 
impression was mild to moderate COPD, fairly stable on 
inhalers, and asbestos exposure with evidence of mild 
pulmonary asbestosis.  The examiner opined:

In my medical opinion, the veteran's 
lung conditions are affected both by 
pulmonary asbestosis and chronic 
obstructive pulmonary disease, caused 
from persistent and heavy smoking over 
50 years.  Hence, both of these 
conditions are likely to have caused 
his lung condition.  The extent of 
damage caused by pulmonary asbestosis, 
in my opinion, is of lesser extent 
compared to affect of longstanding 
smoking and resultant chronic 
obstructive pulmonary disease.

A VA examiner stated in a December 2006 addendum that while 
the veteran's symptomatology was most consistent with COPD, 
three key findings supported a diagnosis of asbestosis.  
First, the veteran had a history of in-service asbestos 
exposure, albeit for a short period of time.  Second, the 
examiner observed that various chest x-rays were consistent 
with asbestos exposure, while PFT results were most 
consistent with COPD.  Third, the examiner noted that the 
veteran had numerous contributing factors to support the 
development of parenchymal lung disease (i.e., post-service 
work in shipyards, a long history as an electrician, and 
heavy tobacco use from an early age).  The examiner stated 
that in his opinion, it was not as likely as not that the 
veteran's COPD was related to the veteran's service or his 
asbestos exposure (emphasis added).

Given the evidence of record, the Board finds that service 
connection for asbestosis is warranted.  The VA examiner in 
July 2006 attributed the veteran's respiratory conditions to 
his asbestos exposure as well as his long history of smoking, 
with smoking playing a more prominent role in the veteran's 
subsequent COPD diagnosis.  Similarly, the examiner in the 
December 2006 addendum indicated that the veteran's 
symptomatology was most consistent with COPD, but the 
examiner nevertheless pointed to medical evidence of record 
that supported a diagnosis of asbestosis.  While the examiner 
focused much of his opinion on the lack of evidence linking 
the veteran's COPD to service, the examiner suggested that 
the development of veteran's asbestosis was complicated by a 
variety of post-service factors, including his occupational 
and social history.  

Thus, there is medical evidence of record that relates the 
current asbestosis to the veteran's military service and his 
post-service employment.  As the Board cannot reasonably 
disassociate the nature or severity of the asbestosis caused 
by his military service and his post-service employment, all 
doubt will be resolved in favor of the veteran.  Accordingly, 
service connection for asbestosis is granted.  The Board 
notes, however, that service connection for other respiratory 
conditions, to include COPD, is not warranted in light of the 
July and December 2006 VA opinions, which link the veteran's 
other respiratory problems, including COPD, to his long 
history of heavy smoking.

Hypertension

The veteran also contends that his hypertension is related to 
his active military service.  In particular, the veteran 
asserts in his notice of disagreement that his blood pressure 
was taken three times upon discharge from service, and that 
he was "made to lie down twice to lower my blood pressure to 
get a low enough reading to satisfy the doctor's [sic] and to 
complete the physical."

Service treatment records (STRs) showed that the veteran was 
afforded a physical examination in March 1944 prior to 
entrance into service.  The physical examination was normal 
and no cardiovascular abnormalities were noted.  The 
veteran's blood pressure was 138/84.

The veteran was also afforded a physical examination in 
February 1946 prior to discharge from service.  The physical 
examination was normal and no cardiovascular abnormalities 
were noted.  The veteran's blood pressure was 139/90, 138/88, 
and 138/84.

The first pertinent record following discharge from service 
is dated June 1988, over 40 years after discharge from 
service.  The veteran indicated in a statement to VA that he 
had a "new problem my last three visits" to the doctor 
which allegedly revealed the veteran's blood pressure to be 
between 152/100 and 160/100.  The veteran stated that he was 
prescribed Lopressor to treat his high blood pressure.    

The veteran submitted a private physician's statement dated 
June 2001 in support of his claim for a nonservice-connected 
pension.  M.S., M.D. stated that the veteran had a history of 
prostate cancer, hypertension, emphysema, and diabetes 
mellitus that dated back to April 2000.  

The veteran testified at a July 2004 hearing that his blood 
pressure was measured multiple times during his separation 
examination.  The veteran testified that he had an employment 
examination at "Aerobox" in New Bedford, Massachusetts 
shortly after discharge from service, and that this 
examination revealed that he had hypertension.  The veteran 
also testified that he first started taking medication for 
hypertension in 1947.  The Board notes that the veteran's 
claim was remanded in March 2005 for additional evidentiary 
development.  In particular, VA requested that the RO attempt 
to obtain examination and/or treatment records from Aerobox 
pertaining to the veteran.  To date, efforts to obtain these 
records have been unsuccessful. 

The veteran reported to the VA preventative health clinic in 
February 2004 for elevated blood pressure.  The veteran's 
blood pressure at that time was 142/64.  The examiner noted 
the veteran's elevated blood pressure and increased the 
veteran's blood pressure medication.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2006.  The veteran reported that he had 
elevated blood pressure upon separation from service and that 
his blood pressure averaged "around 140 to 150" and 
remained at this level even after discharge from service.  
The veteran reported intermittent treatment for high blood 
pressure until the 1980s, when he began taking medication 
more regularly. 

Upon physical examination, the veteran had blood pressure 
readings of 138/78 (sitting), 136/80 (standing), and 140/72 
(lying down).  The impression was essential hypertension, 
currently controlled on medication.  The examiner noted:

The veteran was apparently found to have 
borderline hypertension while he was in 
active duty.  Whether or not his 
hypertension condition has been 
continuous since then is questionable 
and according to his own admission, the 
veteran started taking regular blood 
pressure pills since the 1980s.  Hence 
it is less likely that this veteran's 
blood pressure problem started while he 
was in active service.

Given the evidence of record, the Board finds that the 
preponderance of evidence is against a finding of service 
connection in this instance.  Notably, the veteran's STRs 
are negative for any diagnosis of or treatment for 
hypertension.  Although the veteran claims that he was 
diagnosed with hypertension during his separation 
examination, this contention is not supported by the 
evidence of record.  The July 2006 VA examiner noted that 
the veteran was apparently found to have borderline 
hypertension upon discharge from service, but borderline 
hypertension does not constitute a diagnosis of 
hypertension sufficient to warrant a grant of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The VA examiner also stated that it was "less 
likely" that the veteran's blood pressure problems started 
in service, in part because of by his own acknowledgement, 
he did not start taking blood pressure medication regularly 
until the 1980s.

In addition, the veteran reported during the July 2006 VA 
C&P examination that his blood pressure remained high 
following discharge from service.  To this end, the veteran 
testified at the video-conference hearing that he began 
taking blood pressure medication in 1947.  However, there 
is no evidence of record to support this contention and 
efforts to obtain post-service employment records 
identified by the veteran have been unsuccessful to date. 

The Board acknowledges that the lack of contemporaneous 
medical records does not, in and of itself, render the 
veteran's lay testimony incredible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

While the veteran is competent to report having high blood 
pressure at discharge from service or within one year after 
discharge from service, the Board finds that the veteran's 
statements lack credibility in light of the evidence, or 
lack thereof, discussed above.  Furthermore, the veteran 
provided conflicting dates regarding the onset of his 
hypertension. 

The earliest post-service evidence of record regarding the 
veteran's hypertension is dated April 2000, over five decades 
after discharge from service.  There is no evidence of record 
to show that the veteran's hypertension was manifest to a 
compensable degree within one year after separation from 
service.  Thus, the veteran's hypertension may not be 
presumed to have been incurred in service.  Further, there is 
no competent medical evidence of record linking this 
disability to the veteran's period of active service.  

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms related to 
his hypertension, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his hypertension.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's hypertension to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007). 

Finally, the Board notes that the veteran's representative 
argued in the January 2008 informal hearing presentation 
(IHP) that the veteran should be afforded a new VA 
examination in light of 38 C.F.R. § 3.304(b)(3) (2007).  
After careful review of the evidence of record, the Board 
concludes that a new VA examination is not warranted in this 
instance as there is sufficient probative medical evidence 
of record in this case.  Furthermore, the veteran has not 
provided to VA a signed statement relating to the origin, or 
incurrence of any disease or injury made in service that was 
against the veteran's own interest.  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of hypertension, but there is no competent medical 
evidence to link this disease, which occurred many years 
after discharge from service, to the veteran's period of 
active service, nor is there evidence to show that the 
veteran's hypertension was manifest to a compensable degree 
within one year after separation from service.  Accordingly, 
the Board concludes that the veteran's claim for service 
connection must be denied on both direct and presumptive 
bases.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the hypertension claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also notes that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In this case, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his hypertension claim, and he was provided with notice, in a 
letter dated June 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Board also finds that all of the 
relevant facts have been properly developed, and that all 
available evidence necessary to adjudicate the veteran's 
hypertension claim has been obtained.  The veteran's service 
treatment records have been obtained.  The veteran's post-
service treatment records have been obtained.  The veteran 
was afforded a VA examination in this case.  VA was 
unsuccessful in its attempts to obtain Social Security 
Disability records and post-service employment records.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

As to his asbestosis claim, as the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for asbestosis is granted.

Service connection for hypertension is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


